120 Ga. App. 361 (1969)
170 S.E.2d 587
ATLANTA GAS LIGHT COMPANY
v.
ROBERSON.
44764.
Court of Appeals of Georgia.
Argued September 3, 1969.
Decided September 12, 1969.
Rehearing Denied September 23, 1969.
Zorn & Royal, William A. Zorn, for appellant.
Albert E. Butler, for appellee.
EBERHARDT, Judge.
1. Appellant designated in its notice of appeal an order entered June 19, 1969, overruling and denying its motion for summary judgment and certifying it for immediate review. The order, dated June 19, 1969, was not entered (filed with the clerk) until June 23, 1969; and on July 18, 1969, an "amended" notice of appeal was filed designating the order dated June 19 and entered June 23. Since the second notice of appeal was filed below within 30 days after entry of the appealable order complained of (Code Ann. § 6-803 (a)), it is not subject to dismissal. Compare Hardnett v. U. S. Fidel. &c. Co., 116 Ga. App. 732 (158 SE2d 303).
2. After carefully considering all of the pleadings, affidavits, depositions, etc. included in the record, we have concluded that they do not show the absence of any genuine issue as to any material fact and thus that defendant is entitled to a judgment as a matter of law. Accordingly the judgment denying its motion for summary judgment must be.
Affirmed. Bell, C. J., and Deen, J., concur.